Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 28, 2020

                                      No. 04-19-00021-CV

                                      Colleen T. BRADY,
                                           Appellant

                                                v.

                           COMPASS BANK d/b/a BBVA Compass,
                                      Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-10192
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER

        On May 24, 2019, this court abated this appeal after appellant Colleen T. Brady filed a
notice that she is in bankruptcy. On April 14, 2020, appellee Compass Bank d/b/a BBVA
Compass filed a notice that the bankruptcy court has terminated the automatic stay as to this
appeal. Appellee attached the bankruptcy court’s order to its notice. Accordingly, this appeal is
reinstated. See TEX. R. APP. P. 8.3(a). Appellant’s brief is due no later than thirty days from the
date of this order.


                                                     _______________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of April, 2020.




                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court